Citation Nr: 1012230	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-19 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, claimed as heart disease due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed as high blood pressure, due to herbicide exposure or 
as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hyperlipidemia, 
claimed as high cholesterol, to include as secondary to the 
Veteran's service-connected PTSD.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as wrist impairment. 


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970, including service in Vietnam; the Veteran has also 
asserted service in the Coast Guard and in the National 
Guard.  He was awarded the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals 
(BVA or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

With respect to the Veteran's claim for heart disease, on 
October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least 
one claim that may be affected by these new presumptions, 
the Board must stay action on that matter in accordance with 
the Secretary's stay.  Once the planned final regulations 
are published, the adjudication of any case or claim that 
has been stayed will be resumed.  

The issues of entitlement to service connection for 
hypertension, a bilateral knee disorder, bilateral shoulder 
disorder, and bilateral carpal tunnel syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's current elevated cholesterol/lipid level does 
not constitute a disease or disability for VA compensation 
purposes and it has not been shown by the competent clinical 
evidence of record that the Veteran has a current disability 
associated with high cholesterol/lipid of service origin.


CONCLUSION OF LAW

Hyperlipidemia is not a disability that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for 
hyperlipidemia, claimed as elevated cholesterol.  He has 
alternatively argued that his currently diagnosed high 
cholesterol, or hyperlipidemia, is secondary to his service-
connected PTSD.  

The Board notes that the Veteran's post-service medical 
treatment records indicate that the Veteran currently has 
high cholesterol and/or hyperlipidemia.  However, the Board 
notes that such a condition is not a disability for VA 
compensation purposes.  Rather, high cholesterol or 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule to address).

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hyperlipidemia, including as 
secondary to service-connected PTSD.  Although the Veteran 
asserts that he currently has high cholesterol secondary to 
his service-connected PTSD, the etiology of such a condition 
does not matter because it is not a disability, as already 
noted.  The Board thus concludes that a preponderance of the 
evidence is against the claim.  Therefore, service 
connection for hyperlipidemia must be denied. 

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of a current disability, 
the analysis ends, and the claim for service connection 
cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  


ORDER

Service connection for hyperlipidemia, claimed as high 
cholesterol, to include as secondary to the Veteran's 
service-connected PTSD, is denied.


REMAND

The Veteran testified at a hearing before the RO that 
following his service in the Marine Corps, he served for 
four years in the United States Coast Guard and then for an 
additional two years in the Army National Guard (the Veteran 
indicated that he entered the reserves in Tennessee in 
August 1976 and left reserve service in August 1977).  A 
letter was sent to the Veteran in January 2010 requesting 
the dates of his Coast Guard service; however, the same day 
the RO processed his claim.  While the Veteran has yet to 
respond to this letter, he did provide sufficient indication 
as to the period of both Coast Guard service and National 
Guard service that some development should be undertaken to 
obtain any available records.   

The Veteran is currently diagnosed with hypertension, which 
he asserts is the result of either herbicide exposure or his 
service-connected PTSD.  However, given that the claims file 
does not contain a medical opinion addressing the etiology 
of his hypertension, the Board concludes that such an 
opinion should be obtained in order to fairly consider this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, while the available service treatment records 
are negative for chronic bilateral knee or bilateral 
shoulder disorders, or bilateral carpal tunnel syndrome, the 
Veteran credibly testified at his December 2009 RO hearing 
that these disabilities stem from his active duty service.  
The Board notes that the Veteran's DD-214 indicates that his 
primary specialty was Ontos Crewman.  It additionally notes 
that he received the Purple Heart Medal.  

With respect to his bilateral knee disorder, he indicated 
that his knees got progressively worse, due to constant 
movement and pounding, during his time in the Marine Corps.  
He also argued that he injured his knees while in the U.S. 
Coast Guard.  

With regard to his shoulders and wrists, the Veteran appears 
to attribute these issues to being required to stand with an 
M-14 held over his head for numerous hours each day in the 
Marine Corps.  He additionally seems to attribute several of 
these disorders operating an Ontos tank in Vietnam. 

Following service the Veteran reportedly worked for 
approximately a decade as a police officer in a small town, 
for three to four years driving a truck, and then for 
approximately fifteen years as a factory supervisor.

Given the fact that the Veteran has current treatment 
associated with these disorders, and in light of his 
credible testimony, the fact that there is no separation 
examination of record, and his undisputed combat exposure, 
the Board finds that VA examinations that include competent 
nexus opinions are warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); see also McLendon.




Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's period of service 
with the U.S. Coast Guard.  Thereafter, 
request from all appropriate sources, 
including the National Personnel Records 
Center (NPRC) and the U.S. Coast Guard, 
the Veteran's complete service personal 
records and any service treatment records.  
If no records are found, the file must 
clearly document that fact.  

2.  Contact the appropriate records 
depository and obtain any personnel 
records and treatment records from the 
Veteran's time in the Tennessee National 
Guard from approximately August 1976 to 
August 1977.  

3.  Contact the Veteran and request 
that he provide the names of any 
private doctors who treated him from 
the time he separated from service 
until 2003 as well as waivers to obtain 
any such records; if he identifies any 
treatment, attempt to obtain any such 
records.

4.  Obtain VA treatment records from June 
2009 to the present.

5.  Then schedule the Veteran for a VA 
examination to determine etiology of 
his diagnosed hypertension.  The claims 
folder must be reviewed in conjunction 
with the examination.  Any testing 
deemed necessary should be conducted, 
and a complete rationale should be 
provided for any opinions expressed.  
The examiner should specifically 
determine whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran's hypertension either 
began during is military service, or 
was caused or aggravated by either his 
service-connected PTSD or by his time 
in service to include herbicide 
exposure.

6.  Schedule the Veteran for an 
examination of his left and right knees.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All appropriate 
testing should be performed.  A complete 
rationale should be provided for any 
opinions expressed.  The examiner should 
diagnose any current knee disability; 
and, if a current disability of either 
knee is diagnosed, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any knee disability had 
its clinical onset during the Veteran's 
active service or was otherwise caused 
by his service. 

7.  Schedule the Veteran for an 
examination of his left and right 
shoulders.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All appropriate testing 
should be performed.  A complete 
rationale should be provided for any 
opinions expressed.  The examiner should 
diagnose any current shoulder 
disability; and, if a current disability 
of either shoulder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any 
shoulder disability had its clinical 
onset during the Veteran's active 
service or was otherwise caused by his 
service. 

8.  Schedule the Veteran for an 
examination of his left and right 
wrists.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate testing should be performed.  
A complete rationale should be provided 
for any opinions expressed.  The 
examiner should diagnose any current 
wrist disability (to include carpal 
tunnel syndrome); and, should then 
provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any wrist disability had 
its clinical onset during the Veteran's 
active service or was otherwise caused 
by his service. 

9.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is 
not granted, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


